     Case 2:19-cv-07227-RGK-SS Document 1 Filed 08/20/19 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
 2   Law Offices of Todd M. Friedman, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: (323) 306-4234
 5   Fax: (866)633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     VICTORIA SHOWE-GAITHER,                  ) Case No.
11
     individually and on behalf of all others )
12   similarly situated,                      ) CLASS ACTION
13                                            )
     Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
14                                            ) OF:
15          vs.                               )
                                              ) 1. NEGLIGENT VIOLATIONS OF
16                                                 THE TELEPHONE CONSUMER
                                              )    PROTECTION ACT [47 U.S.C.
17   THE CREDIT PROS                          )    §227 ET SEQ.]
     INTERNATIONAL CORPORATION, )               2. WILLFUL VIOLATIONS OF THE
18                                                 TELEPHONE CONSUMER
     and DOES 1 through 10, inclusive, and )       PROTECTION ACT [47 U.S.C.
19   each of them,                            )    §227 ET SEQ.]
20                                            )
     Defendants.                              ) DEMAND FOR JURY TRIAL
21
                                              )
22
23         Plaintiff, VICTORIA SHOWE-GAITHER (“Plaintiff”), individually and on
24   behalf of all others similarly situated, allege the following upon information and

25   belief based upon personal knowledge:

26                              NATURE OF THE CASE

27
           1.    Plaintiff brings this action individually and others similarly situated

28
     seeking damages and any other available legal or equitable remedies resulting from



                                 CLASS ACTION COMPLAINT
                                            -1-
     Case 2:19-cv-07227-RGK-SS Document 1 Filed 08/20/19 Page 2 of 8 Page ID #:2




 1   the illegal actions of THE CREDIT PROS INTERNATIONAL CORPORATION
 2   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 3   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 4   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’ privacy.
 5
 6                               JURISDICTION & VENUE
 7         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   a resident of California, seek relief on behalf of a Class, which will result in at least
 9   one class member belonging to a different state than that of Defendant, a company
10   with its principal place of business and State of Incorporation in New Jersey state.
11   Plaintiff also seeks up to $1,500.00 in damages for each call in violation of the
12   TCPA, which, when aggregated among a proposed class in the thousands, exceeds
13   the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
14   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
15   (“CAFA”) are present, and this Court has jurisdiction.
16         3.       Venue is proper in the United States District Court for the Central
17   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
18   because Defendant does business within the state of California and Plaintiff resides
19   within this District.
20                                         PARTIES
21         4.     Plaintiff, VICTORIA SHOWE-GAITHER (“Plaintiff”), is a natural
22   person residing in Los Angeles County, California and is a “person” as defined by
23   47 U.S.C. § 153 (39).

24         5.     Defendant, THE CREDIT PROS INTERNATIONAL

25
     CORPORATION (“Defendant”), is a credit consulting company and is a “person”

26
     as defined by 47 U.S.C. § 153 (39).

27
           6.     The above named Defendant, and its subsidiaries and agents, are

28
     collectively referred to as “Defendants.” The true names and capacities of the



                                    CLASS ACTION COMPLAINT
                                               -2-
     Case 2:19-cv-07227-RGK-SS Document 1 Filed 08/20/19 Page 3 of 8 Page ID #:3




 1   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 2   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 3   names. Each of the Defendants designated herein as a DOE is legally responsible
 4   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 5   Complaint to reflect the true names and capacities of the DOE Defendants when
 6   such identities become known.
 7           7.    Plaintiff are informed and believe that at all relevant times, each and
 8   every Defendant was acting as an agent and/or employee of each of the other
 9   Defendants and was acting within the course and scope of said agency and/or
10   employment with the full knowledge and consent of each of the other Defendants.
11   Plaintiff are informed and believe that each of the acts and/or omissions complained
12   of herein was made known to, and ratified by, each of the other Defendants.
13                              FACTUAL ALLEGATIONS
14           8.    Beginning in or around January 18, 2019, Defendant contacted
15   Plaintiff on her cellular telephone, number ending in -0089, in an effort to sell or
16   solicit its services.
17           9.    Defendant used an “automatic telephone dialing system” as defined
18   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
19           10.   Defendant contacted or attempted to contact Plaintiff from telephone
20   numbers confirmed to belong to Defendant, including without limitation (800) 411-
21   3050.
22           11.   Defendant’s calls constituted calls that were not for emergency

23   purposes as defined by 47 U.S.C. § 227(b)(1)(A).

24           12.   Defendant’s calls were placed to telephone number assigned to a

25
     cellular telephone service for which Plaintiff incur a charge for incoming calls

26
     pursuant to 47 U.S.C. § 227(b)(1).

27
             13.   Plaintiff is not a customer of Defendant’s services and has never

28
     provided any personal information, including her cellular telephone numbers, to



                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:19-cv-07227-RGK-SS Document 1 Filed 08/20/19 Page 4 of 8 Page ID #:4




 1   Defendant for any purpose whatsoever. Accordingly, Defendant never received
 2   Plaintiff’ “prior express consent” to receive calls using an automatic telephone
 3   dialing system or an artificial or prerecorded voice on their cellular telephone
 4   pursuant to 47 U.S.C. § 227(b)(1)(A).
 5                                CLASS ALLEGATIONS
 6         13.    Plaintiff bring this action on behalf of themselves and all others
 7   similarly situated, as a member of the proposed class (hereafter “The Class”)
 8   defined as follows:
 9
                  All persons within the United States who received any
10
                  telephone calls from Defendant to said person’s cellular
11                telephone made through the use of any automatic
12                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
13                receiving such calls within the four years prior to the
14                filing of this Complaint
15
           14.    Plaintiff represent, and are members of, The Class, consisting of All
16
     persons within the United States who received any telephone calls from Defendant
17
     to said person’s cellular telephone made through the use of any automatic telephone
18
     dialing system or an artificial or prerecorded voice and such person had not
19
     previously not provided their cellular telephone number to Defendant within the
20
     four years prior to the filing of this Complaint.
21
           15.    Defendant, its employees and agents are excluded from The Class.
22
     Plaintiff do not know the number of members in The Class, but believes the Class
23
     members number in the thousands, if not more. Thus, this matter should be
24
     certified as a Class Action to assist in the expeditious litigation of the matter.
25
           16.    The Class is so numerous that the individual joinder of all of its
26
     members is impractical. While the exact number and identities of The Class
27
     members are unknown to Plaintiff at this time and can only be ascertained through
28
     appropriate discovery, Plaintiff are informed and believe and thereon allege that


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:19-cv-07227-RGK-SS Document 1 Filed 08/20/19 Page 5 of 8 Page ID #:5




 1   The Class includes thousands of members. Plaintiff allege that The Class members
 2   may be ascertained by the records maintained by Defendant.
 3            17.   Plaintiff and members of The Class were harmed by the acts of
 4   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 5   and Class members via their cellular telephones thereby causing Plaintiff and Class
 6   members to incur certain charges or reduced telephone time for which Plaintiff and
 7   Class members had previously paid by having to retrieve or administer messages
 8   left by Defendant during those illegal calls, and invading the privacy of said
 9   Plaintiff and Class members.
10            18.   Common questions of fact and law exist as to all members of The
11   Class which predominate over any questions affecting only individual members of
12   The Class. These common legal and factual questions, which do not vary between
13   Class members, and which may be determined without reference to the individual
14   circumstances of any Class members, include, but are not limited to, the following:
15
                    a.    Whether, within the four years prior to the filing of this
16
                          Complaint, Defendant made any call (other than a call made for
17                        emergency purposes or made with the prior express consent of
18
                          the called party) to a Class member using any automatic
                          telephone dialing system or any artificial or prerecorded voice
19                        to any telephone number assigned to a cellular telephone
20                        service;
                    b.    Whether Plaintiff and the Class members were damages
21                        thereby, and the extent of damages for such violation; and
22                  c.    Whether Defendant should be enjoined from engaging in such
                          conduct in the future.
23
24
              19.   As persons that received numerous calls from Defendant using an
25
     automatic telephone dialing system or an artificial or prerecorded voice, without
26
     Plaintiff’ prior express consent, Plaintiff are asserting claims that are typical of The
27
     Class.
28
              20.   Plaintiff will fairly and adequately protect the interests of the members


                                    CLASS ACTION COMPLAINT
                                               -5-
     Case 2:19-cv-07227-RGK-SS Document 1 Filed 08/20/19 Page 6 of 8 Page ID #:6




 1   of The Class. Plaintiff have retained attorneys experienced in the prosecution of
 2   class actions.
 3         21.    A class action is superior to other available methods of fair and
 4   efficient adjudication of this controversy, since individual litigation of the claims
 5   of all Class members is impracticable. Even if every Class member could afford
 6   individual litigation, the court system could not. It would be unduly burdensome
 7   to the courts in which individual litigation of numerous issues would proceed.
 8   Individualized litigation would also present the potential for varying, inconsistent,
 9   or contradictory judgments and would magnify the delay and expense to all parties
10   and to the court system resulting from multiple trials of the same complex factual
11   issues. By contrast, the conduct of this action as a class action presents fewer
12   management difficulties, conserves the resources of the parties and of the court
13   system, and protects the rights of each Class member.
14         22.    The prosecution of separate actions by individual Class members
15   would create a risk of adjudications with respect to them that would, as a practical
16   matter, be dispositive of the interests of the other Class members not parties to such
17   adjudications or that would substantially impair or impede the ability of such non-
18   party Class members to protect their interests.
19         23.    Defendant has acted or refused to act in respects generally applicable
20   to The Class, thereby making appropriate final and injunctive relief with regard to
21   the members of the California Class as a whole.
22
                             FIRST CAUSE OF ACTION
23          Negligent Violations of the Telephone Consumer Protection Act
24                               47 U.S.C. §227 et seq.
25         24.    Plaintiff repeats and incorporates by reference into this cause of
26   action each and every allegation set forth above.
27         25.    The foregoing acts and omissions of Defendant constitute numerous
28   and multiple negligent violations of the TCPA, including but not limited to each


                                  CLASS ACTION COMPLAINT
                                             -6-
     Case 2:19-cv-07227-RGK-SS Document 1 Filed 08/20/19 Page 7 of 8 Page ID #:7




 1   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
 2   particular 47 U.S.C. § 227 (b)(1)(A).
 3         26.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 4   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 5   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 6         27.    Plaintiff and the Class members are also entitled to and seek
 7   injunctive relief prohibiting such conduct in the future.
 8
                         SECOND CAUSE OF ACTION
 9
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
10                            47 U.S.C. §227 et seq.
11         28.    Plaintiff repeats and incorporates by reference into this cause of
12   action each and every allegations set forth above.
13         29.    The foregoing acts and omissions of Defendant constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
16   and in particular 47 U.S.C. § 227 (b)(1)(A).
17         30.    As a result of Defendant’s knowing and/or willful violations of 47
18   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of
19   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
20   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21         31.    Plaintiff and the Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                                PRAYER FOR RELIEF
24    WHEREFORE, Plaintiff request judgment against Defendant for the following:
25
                             FIRST CAUSE OF ACTION
26          Negligent Violations of the Telephone Consumer Protection Act
27                               47 U.S.C. §227 et seq.
               • As a result of Defendant’s negligent violations of 47 U.S.C.
28               §227(b)(1), Plaintiff and the Class members are entitled to and


                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:19-cv-07227-RGK-SS Document 1 Filed 08/20/19 Page 8 of 8 Page ID #:8




 1               request $500 in statutory damages, for each and every violation,
                 pursuant to 47 U.S.C. 227(b)(3)(B); and
 2
 3              • Any and all other relief that the Court deems just and proper.
 4
                          SECOND CAUSE OF ACTION
 5   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 6                              47 U.S.C. §227 et seq.
              • As a result of Defendant’s willful and/or knowing violations of 47
 7              U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 8              and request treble damages, as provided by statute, up to $1,500, for
                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 9
                U.S.C. §227(b)(3)(C); and
10
11              • Any and all other relief that the Court deems just and proper.
12
     Respectfully Submitted this 20th Day of August, 2019.
13
                                     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
14
15                                    By: /s Todd M. Friedman
16                                        Todd M. Friedman
                                          Law Offices of Todd M. Friedman
17
                                          Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                            -8-
